Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1-20, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a full-automatic parking method, comprising: receiving a start instruction sent by a user, and activating an automatic parking system according to the start instruction; controlling a vehicle to automatically move forward and search, during moving, whether there is an available parking space at the left sides or the right side of the vehicle, and when there is an available parking space, identifying basic information of a target parking space; planning a parking path according to the identified basic information of the target parking space, and obtaining a start point of parking and a parking path from the start point of parking to an end point of parking; controlling the vehicle to automatically move to the start point of parking; and controlling the vehicle to automatically park in the parking wherein after activating the automatic parking system, and before controlling the vehicle to automatically move forward to search a parking space, further comprising: detecting whether a driver of the vehicle has got off; if it is detected that the driver has not got off, controlling the vehicle to be in a stationary state and wait for or prompt the driver to get off, in the context as claimed.

The closest prior art of CN 104691544A (Wang Lin), US 2016/0189435 (Beaurepaire), US 2015/0197254 (Wysietzki et al.), and US 2011/0057814 (Park) fail to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose each and every claimed limitation, alone, or in reasonable combination with other references, in the context as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840. The examiner can normally be reached Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 





/KERRI L MCNALLY/Primary Examiner, Art Unit 2683